Petition for Writ of Mandamus Denied and Opinion filed March 13, 2003








Petition for Writ of Mandamus Denied and Opinion filed
March 13, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00235-CV
____________
 
IN RE ROGER G. WASHINGTON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On February 27, 2003, relator,
an inmate, filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221; see also Tex. R. App. P. 52.  In his petition, relator
seeks to compel the judge of the 339th District Court of Harris County to rule
on this motion for discovery filed in connection with his 1995 conviction for
burglary of a habitation and aggravated assault.
We deny relator=s petition for writ of mandamus.
 
PER CURIAM
 
Petition Denied
and Opinion filed March 13, 2003.
Panel consists of
Chief Justice Brister and Justices Fowler and Edelman.